- -Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 1 of 9 PagelD: 47

U.S. Department of Justice

United States Attorney
District of New Jersey

 

 

Sean M. Sherman ; 970 Broad Street Direct: (973) 645-2733
Assistant U.S. Attorney Newark, New Jersey 07102

June 12, 2019
VIA EMAIL

Paul B. Brickfield
70 Grand Avenue
River Edge, New Jersey 07661
pbrickfield@brickdonlaw.com

Re: Plea Agreement with Jonathan Rosado

 

Dear Mr. Brickfield:

This letter sets forth the plea agreement between your client,
Jonathan Rosado (“ROSADO”), and the United States Attorney for the District
of New Jersey (“this Office”}. The Office’s offer to enter into this plea agreement
will expire on June 28, 2019, if a signed copy is not received by this Office on
or before that date.

Charge

Conditioned on the understandings specified below, this Office
will accept a guilty plea from ROSADO to an Information charging him with
bulk cash smuggling, in violation of 31 U.S.C, § 5332{a}(1) and (b), and 18
U.S.C. § 2 (Count One). If ROSADO enters a guilty plea and is sentenced on
this charge, and otherwise fully complies with all of the terms of this
agreement, this Office will not initiate any further criminal charges against
ROSADO for his bulk cash smuggling, or for any false statements made to
law enforcement on or about May 2, 2019, However, in the event that a guilty
plea in this matter is not entered for any reason or the judgment of conviction
entered as a result of this guilty plea does not remain in full force and effect,
ROSADO agrees that any dismissed charges and any other charges that are not
time-barred by the applicable statute of limitations on the date this
agreement is signed by ROSADO may be commenced against him,
notwithstanding the expiration of the limitations period after ROSADO signs the
agreement.
- -Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 2 of 9 PagelD: 48

Sentencing

The violations of 31 U.S.C. § 5332{a)(1) and (b}, and 18 U.S.C. § 2
to which ROSADO agrees to plead guilty in Count One carry a statutory
maximum penalty of 5 years’ imprisonment and a statutory maximum fine equal
to the greatest of: (1) $250,000, or (2) twice the gross amount of any pecuniary
gain that any persons derived from the offense, or (3) twice the gross amount of
any pecuniary loss sustained by any victims of the offense.

The sentence to be imposed upon ROSADO is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. §§ 3551-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does not
make any representation or promise as to what guideline range may be found by
the sentencing judge, or as to what sentence ROSADO ultimately will receive.

Further, in addition to imposing any other penalty on ROSADO, the
sentencing judge: (1) will order ROSADO to pay an assessment of $100 per Count
pursuant to 18 U.S.C, § 3013, which assessment must be paid by the date of
sentencing; (2)may order ROSADO to pay restitution pursuant to
18 U.S.C.-§ 3663 et seq.; (3) must order forfeiture pursuant to 31 U.S.C.
§- 5332(b)(2); and (4) pursuant to 18 U.S.C. § 3583, may require ROSADO to
serve a term of supervised release of not more than 3 years, which will begin at
the expiration of any term of imprisonment imposed. Should ROSADO be placed
on a term of supervised release and subsequently violate any of the conditions
of supervised release before the expiration of its term, ROSADO may be
sentenced to not more than 2 years’ imprisonment in addition to any prison term
previously imposed, regardless of the statutory maximum term of imprisonment
set forth above and without credit for time previously served on post-release
supervision, and may be sentenced to an additional term of supervised release.

Rights of This Office Regarding Sentencing

Except as otherwise provided in this agreement, this Office reserves
its right to take any position with respect to the appropriate sentence to be
imposed on ROSADO by the sentencing judge, to correct any misstatements
relating to the sentencing proceedings, and to provide the sentencing judge and
the United States Probation Office all law and information relevant to sentencing,
favorable or otherwise. In addition, this Office may inform the sentencing judge
and the United States Probation Office of: (1) this agreement; and (2) the full

-2.-
- -Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 3 of 9 PagelD: 49

nature and extent of ROSADO’s activities and relevant conduct with respect to
this case,

Stipulations

This Office and ROSADO agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part of
this plea agreement. This agreement to stipulate, however, cannot and does not
bind the sentencing judge, who may make independent factual findings and may
reject any or all of the stipulations entered into by the parties. To the extent that
the parties do not stipulate to a particular fact or legal conclusion, each reserves
the right to argue the existence of and the effect of any such fact or conclusion
upon the sentence. Moreover, this agreement to stipulate on the part of this
Office is based on the information and evidence that this Office possesses as of
the date of this agreement, Thus, if this Office obtains or receives additional
evidence or information prior to sentencing that it determines to be credible and
to be materially in conflict with any stipulation in the attached Schedule A, this
Office shall not be bound by any such stipulation. A determination that any
stipulation is not binding shall not release either this Office or ROSADO from
any other portion of this agreement, including any other stipulation. If the
sentencing court rejects a stipulation, both parties reserve the right to argue on
appeal or at post-sentencing proceedings that the sentencing court was within
its discretion and authority to do so. These stipulations do not restrict this
Office’s right to respond to questions from the Court and to correct
misinformation that has been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

As set forth in Schedule A, this Office and ROSADO waive certain
rights to file an appeal, collateral attack, writ, or motion after sentencing,

including but not limited to an appeal under 18 U.S.C. § 3742 or a motion under
28 U.S.C. § 2255.

Forfeiture

As part of his acceptance of responsibility, ROSADO agrees to forfeit to the
United States pursuant to 31 U.S.C. § 5332(b}{2), any property, real or personal,
involved in the offenses charged in Count One or any property traceable to such
property (the “Forfeitable Property”).

ROSADO agrees that as part of his acceptance of responsibility and
pursuant to 31 U.S.C. § 5332(b)(2), ROSADO will consent to the entry of a
forfeiture money judgment for the total amount of the proceeds he obtained as a
result of the commission of the offenses charged in Count One of the Information,

~3-
Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 4 of 9 PagelD: 50

and consents to the entry of a forfeiture money judgment in that amount (the
“Forfeiture Money Judgment”). ROSADO also agrees, as part of his acceptance
of responsibility, to the forfeiture of all property, real or personal, that constitutes
or is derived from proceeds traceable to the conduct charged in Count One of the
Information. ROSADO further agrees to fully cooperate with the Office in
establishing a payment plan, surrendering assets, or in any other action taken
by the Office to satisfy the Forfeiture Money Judgment.

Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), upon entry of
a preliminary order of forfeiture, the United States Attorney’s Office is authorized
to conduct any discovery needed to identify, locate, or dispose of the Forfeitable
Property, including depositions, interrogatories, requests for production of
documents and the issuance of subpoenas. |

ROSADO waives the requirements of Rules 32.2 and 43(a) of the Federal
Rules of Criminal Procedure regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of
the forfeiture in the judgment. ROSADO understands that the forfeiture of any
property that may be identified subsequent to the date of this agreement, is part
of the sentence that may be imposed in this case and waives any failure by the
court to advise him of this pursuant to Rule 11(b)(1)}(J) of the Federal Rules of
Criminal Procedure at the guilty plea proceeding. It is further understood that
any forfeiture of ROSADO’s assets shall not be treated as satisfaction of any fine,
restitution, cost of imprisonment, or any other penalty the Court may impose
upon him in addition to forfeiture. ROSADO hereby waives any and all claims
that the forfeiture constitutes an excessive fine and agrees that the forfeiture
does not violate the Eighth Amendment.

ROSADO represents that he has disclosed all of his assets to the United
States on the Financial Disclosure Statement he submitted to the Office.
ROSADO agrees that if this Office determines that ROSADO has intentionally
failed to disclose assets on that Financial Disclosure Statement, that failure
constitutes a material breach of this agreement. In addition, ROSADO consents
to the administrative, civil, and/or criminal forfeiture of his interests in any
assets that he failed to disclose on the Financial Disclosure Statement. Should
undisclosed assets that ROSADO owns or in which ROSADO has an interest be
discovered, ROSADO knowingly and voluntarily waives his right to any required
notice concerning the forfeiture of said assets. ROSADO further agrees to execute
any documents necessary to effectuate the forfeiture of said assets. In addition,
ROSADO agrees to submit to a recorded deposition under oath regarding the
sources of funds paid to his, directly or indirectly, and their disposition, if
requested by this Office.
' . Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 5 of 9 PagelD: 51

Immigration Consequences

ROSADO understands that, if he is not a citizen of the United States,
his guilty plea to the charged offenses will likely result in his being subject to
immigration proceedings and removed from the United States by making him
deportable, excludable, or inadmissible, or ending his naturalization. ~ROSADO
understands that the immigration consequences of this plea will be imposed in
a separate proceeding before the immigration authorities. ROSADO wants and
agrees to plead guilty to the charged offenses regardless of any immigration
consequences of this plea, even if this plea will cause his removal from the United
States. ROSADO understands that he is bound by his guilty plea regardless of
any immigration consequences of the plea. Accordingly, ROSADO waives any
and all challenges to his guilty plea and to his sentence based on any
immigration consequences, and agrees not to seek to withdraw his guilty plea,
or to file a direct appeal or any kind of collateral attack challenging his guilty
plea, conviction, or sentence, based on any immigration consequences of his
guilty piea.

Other Provisions

This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities, However, this Office will bring this agreement to the attention of
other prosecuting offices, if requested to do so.

This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future against
ROSADO. This agreement does not prohibit the United States, any agency
thereof {including the Internal Revenue Service and Immigration and Customs
Enforcement) or any third party from initiating or prosecuting any civil or
administrative proceeding against ROSADO,

No provision of this agreement shall preclude ROSADO from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that ROSADO received constitutionally
ineffective assistance of counsel.
Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 6 of 9 PagelD: 52

No Other Promises

This agreement constitutes the plea agreement between ROSADO
and this Office and supersedes any previous agreements between them. No
additional promises, agreements, or conditions have been made or will be made
unless set forth in writing and signed by the parties.

Very truly yours,

Craig Carpenito
United States Attorney

sen E

By: SEAN M. SHERMAN
Assistant U.S. Attorney

     

 

A
DARA AQUILA GOVAN V
Chief, Public Protection Unit
, , Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 7 of 9 PagelD: 53

I have received this letter from my attorney, Paul Brickfield, Esq.
I have read it. My attorney and I have discussed it and all of its
provisions, including those addressing the charge, sentencing,
stipulations, waiver, forfeiture and immigration consequences. | understand
this letter fully. I hereby accept its terms and conditions and acknowledge
that it constitutes the plea agreement between the parties. I understand
that no additional promises, agreements, or conditions have been made or
will be made unless set forth in writing and signed by the parties. I want to
plead guilty pursuant to this plea agreement.

AGREED AND ACCEPTED:

ys ~ . Kd. Date: Lf f bf |

[Prather Rosadd. "

 

I have discussed with my client this plea agreement and all of its

. provisions, including those addressing the charge, sentencing, stipulations,

waiver, forfeiture and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.

‘
(_74 (| al “4 Date: b| aay] 4

Paul Brickfield, Esq.

 
Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 8 of 9 PagelD: 54

Plea Agreement With Jonathan Rosado
Schedule A

1. This Office and ROSADO recognize that the United States
Sentencing Guidelines are not binding upon the Court. This Office and ROSADO
nevertheless agree to the stipulations set forth herein, and agree that the Court
should sentence ROSADO within the Guidelines range that results from the total
Guidelines offense level set forth below. This Office and ROSADO further agree
that neither party will argue for the imposition of a sentence outside the
Guidelines range that results from the agreed total Guidelines offense level.

2. The version of the United States Sentencing Guidelines effective
November 1, 2018 applies in this case.

Count One
(Bulk Cash Smuggling, 31 U.S.C. § 5332, 18 U.S.C. § 2)

3.The applicable guideline regarding Count One is U.S.S.G.
§ 2$1.3(a)(2), which specifies a Base Offense Level of 6 plus the number of offense
levels from the table in U.S.S.G. § 2B1.1, corresponding to the value of the funds
involved in the offense.

4, Because the value of the funds involved in the offense was more —
than $95,000, but not more than $150,000, under U.S.S.G. § 2B1.1(b}(1)(E),
there is an increase of 8 levels.

5. Specific Offense Characteristic U.S.S.G. §§ 251.3(b)(1)(B) applies
because the offense involved bulk cash smuggling. This Specific Offense
Characteristic results in an increase of 2 levels.

6. Accordingly, the offense level for Count One is 16.
Acceptance of Responsibility

7. As of the date of this letter, ROSADO has clearly demonstrated a
recognition and affirmative acceptance of personal responsibility for the offenses
charged. Therefore, a downward adjustment of 2 levels for acceptance of
responsibility is appropriate if his acceptance of responsibility continues through
the date of sentencing. See U.5.8.G. § 3E1.1{a).

8. As of the date of this letter, ROSADO has assisted authorities in
the investigation or prosecution of his own misconduct by timely - notifying
authorities of his intention to enter a plea of guilty, thereby permitting this Office
to avoid preparing for trial and permitting this Office and the court to allocate

-8-
* . Case 2:19-cr-00594-SRC Document 18 Filed 08/28/19 Page 9 of 9 PagelD: 55

their resources efficiently. At sentencing, this Office will move for a further 1-
point reduction in ROSADO’s offense level pursuant to U.S.8.G, § 3E1.1(b) if the
following conditions are met: (a) ROSADO enters a plea pursuant to this
agreement, (b) this Office in its discretion determines that ROSADO’s acceptance
of responsibility has continued through the date of sentencing and ROSADO
therefore qualifies for a 2-point reduction for acceptance of responsibility
pursuant to U.S.S.G. § 3El.if{a), and (c} ROSADO’s offense level under the
Guidelines prior to the operation of § 3E1.1{a) is 16 or greater,

9. In accordance with the above, the parties agree that the total
Guidelines offense level applicable to ROSADO is 13 (the “agreed total
Guidelines offense level”).

10.The parties agree not to seek or argue for any upward or
downward departure, adjustment or variance not set forth herein. The parties
further agree that a sentence within the Guidelines range that results from the
agreed total Guidelines offense level of 13 is reasonable.

11. ROSADO knows that he has and, except as noted below in this
paragraph, voluntarily waives, the right to file any appeal, any collateral attack,
or any other writ or motion, including but not limited to an appeal under 18
U.S.C. § 3742 or a motion under 28 U.S.C. § 2255, which challenges the sentence
imposed by the sentencing court if that sentence falls within or below the
Guidelines range that results from the agreed total Guidelines offense level of 13.
This Office will not file any appeal, motion, or writ which challenges the sentence
imposed by the sentencing court if that sentence falls within or above the
Guidelines range that results from the agreed total Guidelines offense level of 13.
The parties reserve any right they may have under 18 U.S.C. § 3742 to appeal
the sentencing court’s determination of the criminal history category. The
provisions of this paragraph are binding on the parties even if the Court employs
a Guidelines analysis different from that stipulated to heréin. Furthermore, if the
sentencing court accepts a stipulation, both parties waive the right to file an
appeal, collateral attack, writ, or motion claiming that the sentencing court erred
in doing so.

12. Both parties reserve the right to oppose or move to dismiss any
appeal, collateral attack, writ, or motion barred by the preceding paragraph and
to file or to oppose any appeal, collateral attack, writ or motion not barred by the
preceding paragraph.
